10-1668-cv(L)
         Glidepath Holding B.V. v. Spherion Corp.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6th day of July, two thousand eleven.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                DEBRA ANN LIVINGSTON,
 8                GERARD E. LYNCH,
 9                         Circuit Judges.
10
11
12
13       GLIDEPATH HOLDING B.V., JEIMON HOLDINGS N.V.,
14
15                                     Plaintiffs-Appellants-Cross-Appellees,
16
17                      -v.-                          10-1668-cv(L), 10-1817-cv(XAP)
18
19       SPHERION CORPORATION,
20
21                                     Defendant-Appellee-Cross-Appellant.
22
23
24
25       FOR PLAINTIFFS-APPELLANTS:                   EUGENE R. LICKER (Martin R.
26                                                    Pollner, Michael B. Shortnacy,
27                                                    on the brief), Loeb & Loeb LLP,
28                                                    New York, NY.
29
30       FOR DEFENDANT-APPELLEE:                      BRUCE E. FADER (Mara Lainie
31                                                    Taylor, Jennifer L. Jones, on
32                                                    the brief), Proskauer Rose LLP,
33                                                    New York, NY.
1         Appeal from the United States District Court for the
2    Southern District of New York (Sullivan, J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

5    AND DECREED that the judgment of the district court be

6    AFFIRMED.

7        Plaintiffs-Appellants-Cross-Appellees GlidePath Holding

8    B.V. and Jeimon Holdings N.V. (collectively, “GlidePath”)

9    and Defendant-Appellee-Cross-Appellant Spherion Corporation

10   both appeal from a March 30, 2010 judgment of the United

11   States District Court for the Southern District of New York

12   (Sullivan, J.) granting summary judgment in favor of

13   Spherion on all of GlidePath’s claims and in favor of

14   GlidePath on all of Spherion’s counterclaims.      We assume the

15   parties’ familiarity with the underlying facts, the

16   procedural history, and the issues presented for review.

17       This Court “review[s] a district court’s grant of

18   summary judgment de novo, construing the evidence in the

19   light most favorable to the non-moving party and drawing all

20   reasonable inferences in its favor.”       Allianz Ins. Co. v.

21   Lerner, 416 F.3d 109, 113 (2d Cir. 2005).      “We will affirm

22   the judgment only if there is no genuine issue as to any

23   material fact, and if the moving party is entitled to a

24   judgment as a matter of law.”       Id. (internal citation

25   omitted).

                                     2
1        Having conducted an independent and de novo review of

2    the record in light of these principles, we affirm the

3    district court’s judgment for substantially the same reasons

4    stated in the district court’s thorough and well-reasoned

5    decision.   For the foregoing reasons, the judgment of the

6    district court is hereby AFFIRMED.

 7
 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe, Clerk
10
11




                                   3